Citation Nr: 1213349	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-07 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for malaria.

Although the Veteran requested a hearing before the Board on his February 2010 formal appeal, Form 9, the Veteran than withdrew that request in May 2010.  Thus, the request for a personal hearing is considered to be withdrawn.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not suffer from active malaria and the weight of the probative evidence is against a finding that he suffers from any malaria residuals, including any liver or spleen damage.


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria or any residuals have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.31, 4.88b, Diagnostic Code 6304 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2008 letter, sent prior to the initial October 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the May 2008 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In that regard, the Board notes that all identified private treatment records have been either obtained or negative responses from the private facilities have been received that those records are not available.  With regard to the records requested from Memorial Hospital at Gulfport, that facility stated that no records were available.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Additionally, the Veteran was afforded VA examinations in August 2008 and January 2011 in order to adjudicate his increased rating claim.  In this regard, the Board finds that the proffered opinions regarding whether the Veteran suffers from residuals related to the previous malaria were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners and the VA examination results are sufficient to decide the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he suffers from a variety of residuals related to his previous malaria.  He contends that while he was in service, his malaria was severe and that he suffered a recurrence of the disease in the years following service.  He contends that ever since recovering from the disease, he has suffered from neurological impairments such as twitching in his feet, cramping in his legs, and the eventual inability to walk.  He has also suffered from tremors in his hands and cognitive impairments.  For many years, he felt dizzy, was confused and disoriented, and would lose his balance.  He contends that these symptoms are due to malaria incurred in service and that he should therefore receive compensable ratings for malaria residuals, as indicated in the rating schedule.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is currently assigned a noncompensable evaluation for malaria under Diagnostic Code (DC) 6304, which provides for a 100 percent evaluation for active malaria.  The accompanying Note states that the diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If the veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, residuals such as liver or spleen damage are rated under the appropriate system.  38 C.F.R. § 4.88b, DC 6304.

When reviewing the evidence of record, the Board finds that a compensable rating is not warranted in this case either for active malarial disease or as due to any related residual conditions.  First, on January 2011 VA examination, a malarial smear was negative for active disease.  Thus, a 100 percent rating is not warranted under DC 6304.  Next, with regard to the Veteran's contended residuals, it is apparent in this case that the Veteran suffers from dementia, as well as rather severe physical disabilities such as cardiovascular and neurological impediments, that make it so that he is unable to care for himself and resides in a nursing facility.  

In that regard, private and VA treatment records reflect many diagnoses, including benign paroxysmal positional vertigo, benign prostate hypertrophy, coronary artery disease status post bypass graft, history of multiple cerebellar vascular accidents, venous insufficiency, dementia, hypertension, and peripheral neuropathy.  

On August 2008 VA examination, the Veteran reported that in 1944 or 1945, he was exposed to malaria and was treated for two to three days before being released to active duty.   Then, in 1950, he was treated for malaria once again.  He reported residual symptoms of intermittent chills, fever, and dizziness.  He denied any current symptoms of malaria and did not have any spleen or liver problems.  He denied any symptoms since he was treated for the second bout of malaria in 1950.  Physical examination and laboratory studies resulted in a diagnosis of status post malarial infection.  

VA treatment records reflect that on July 2010 neurological consultation, the Veteran and his spouse questioned whether the Veteran's previous malaria had contributed to his current disabling conditions.  The physician noted that the Veteran was first documented to have malaria while in service with a recurrence six years later.  Thereafter, while he was working, he would sometimes have problems with confusion.  Neurological examination and review of the Veteran's file resulted in the diagnoses of status pose middle cerebral artery stroke, evidence of multi-focal cerebral dysfunction, dementia, Alzheimer's type, peripheral neuropathy, and hypertension, latent.  The physician stated that cerebral malaria may have indeed been a co-morbid/contributory factor, analogous to a traumatic brain injury, capable of inflicting diffuse axonal injury, that could have remained subclinical.  The examiner stated that that conclusion could not be proven.  His symptoms were not indicative of amyotrophic lateral sclerosis or Parkinson's disease.

On January 2011 VA examination, the Veteran's wife reported that when the Veteran returned home from service, he went through a period in which he had bizarre behavior including confusion and getting lost.  He was eventually treated for active malaria once again and had not been treated for malaria since that time.  She recounted his medical history, including that he had had seven strokes in the previous years, including during open heart surgery, and that he had begun to experience tremors in his hands about two years previously.  After completing physical examination of the Veteran, the examiner diagnosed the Veteran as status post malarial infection, resolved without significant residuals.  After reviewing the claims file, including the July 2010 VA neurological opinion, the examiner concluded that while it was in the realm of remote possibility that the Veteran's malaria contributed to his current conditions, he had many other factors for his current neurological disabilities, including a history of multiple strokes, dyslipidemia, and advanced age.  The number one reason for Alzheimer's disease was advancing age and that condition was less likely than not related to malaria.  

An evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, when determining whether the Veteran's current neurological disabilities are residuals of his malaria warranting a separate compensable rating, the Board places greater probative weight on the January 2011 VA examiner's opinion rather than the July 2010 VA neurological opinion.  For one, the July 2010 VA opinion is speculative in that the physician states that it was possible the Veteran had suffered cerebral malaria that could have remained subclinical, resulting in a diffuse axonal injury, and that such a conclusion could not be proven.  Generally, medical opinions that are speculative or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102.  See Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  In that regard, the July 2010 opinion in fact comports with the January 2011 VA opinion in that neither physician found such a relationship between the Veteran's malaria and current disabilities to be within the realm of 50 percent probability or greater: the July 2010 physician used speculative language and stated that his opinion could not be proven and the January 2011 VA examiner felt that such a conclusion would only be within the realm of remote possibility.  The Board cannot award monetary benefits for disabilities that have not been shown to be at least as likely as not related to service or a service-connected disability.  To that extent, the January 2011 opinion finding that it was less likely than not that the Veteran's Alzheimer's symptoms were related to his previous malaria, and that there was only a remote possibility that his neurological symptoms were related to his previous malaria, is probative because the examiner based his opinion on a complete review of the Veteran's claims file, to include the Veteran's lay statements, treatment records and opinions, and reference to governing medical principles.  Thus, the Board finds that such opinion contains clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295   (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Moreover, the August 2008 VA examiner found no residuals related to the previous malaria, to include any spleen or liver damage, and the claims file does not otherwise relate the Veteran's current disabilities to his malaria.  Accordingly, because the competent, probative, and persuasive evidence of record is against a finding that the Veteran suffers from any current residuals related to the service-connected malaria, a compensable rating is not warranted.  

The Board notes that the Veteran and his wife have contended on his own behalf that his current disabilities are residuals of his service-connected malaria.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, in this case, the Board finds that the question of whether the Veteran suffers from any compensable residuals related to his service-connected malaria is a complex medical question for which the Veteran and his wife lack the necessary expertise to diagnose or opine.  Accordingly, their statements are outweighed by probative medical evidence and opinions of record.

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not stated that his malaria has left him unemployable, rather, the evidence shows that the Veteran has been retired for a number of years and that retirement was not due to his malaria.  Therefore, the Board finds that the Veteran's malaria does not render him unemployable. 

Moreover, insofar as the Veteran's malaria interferes with his employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In addition, the Board observes that the Veteran does not meet the threshold schedular criteria for TDIU.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's malaria may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected malaria with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's malaria may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that a compensable rating for malaria or any residuals is not warranted at anytime during the pendency of the appeal. 







	(CONTINUED ON NEXT PAGE)


Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

A compensable rating for malaria is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


